DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KOREA on 01/31/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in page 28 of description: [1’].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the “according to the present invention” should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3-5 are objected to because of the following informalities:  
“respective layers” in claim 3 (line 5) should be “respective plurality of layers”
“the pore” in Claim 4 (line 11) should be “the plurality of pores.”
“the layers” in Claim 5 (line 17) should be “the plurality of layers”
Appropriate correction is required.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AHN (KR10-2017-019321) in view of AHN (KR10-2017-019321).
Regarding Claim 1, AHN teaches, in Fig. 1, a multilayer ceramic substrate, comprising: a first insulating portion (100) including a body of a ceramic material (Background Art), a first via conductor(30) penetrating through the body, and a first internal wiring layer (30)  and a first connection pad  (40) connected to the first via conductor (Fig. 1); but does not teach a second insulating portion including a body of an anodized oxide material, a second via conductor 
AHN teaches, in Fig. 2,4, a second insulating portion (300) including a body of an anodized oxide material (210)(Description of Embodiments paragraph 4), a second via conductor (220) penetrating through the body, and a second internal wiring layer (228) and a second connection pad (310) connected to the second via conductor (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic substrate as disclosed by AHN with the second insulating portion as disclosed by AHN in order to increase the accuracy of the position of the conductor and reduce the size of the probe pad to achieve high integration (AHN, 3 paragraph before reference signs list).  
Regarding Claim 7,  AHN teaches a probe card, comprising: a first insulating portion (100) including a body of a ceramic material (Background Art), a first via conductor (30) penetrating through the body, and a first internal wiring layer (30) and a first connection pad (40) connected to the first via conductor (Fig. 1), but does not teach a second insulating portion including a body of an anodized oxide material, a second via conductor penetrating through the body, and a second internal wiring layer and a second connection pad connected to the second via conductor; and a probe pin attached to the second connection pad of the second insulating portion.
AHN teaches, Fig. 2, 4, a second insulating portion (300) including a body of an anodized oxide material (210)( Description of Embodiments paragraph 4), a second via conductor (220) penetrating through the body, and a second internal wiring layer (228) and a second connection pad (310) connected to the second via conductor (Fig. 4); and a probe pin (320) attached to the second connection pad of the second insulating portion.It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer ceramic substrate as disclosed by AHN .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848